United States Court of Appeals
                     For the First Circuit


No. 07-2277

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                    RAFAEL A. GONZÁLEZ-VÉLEZ,

                      Defendant, Appellant.



                          ERRATA SHEET


     The opinion of this Court issued on November 25, 2009 is
amended as follows:

     On p. 7, line 6: Replace "July 12, 2007" with "July 13, 2007"

     On p. 15, last line: Replace "131 months" with "135 months"